

EXHIBIT 10.1


THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT




THIS THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Third Amendment”) is
entered into as of September 11, 2020 by and among ONTRAK, Inc., a Delaware
corporation formally known as CATASYS, Inc. (the “Company”), the Purchaser
signatory hereto and GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P., as collateral
agent for the Purchasers (in such capacity, the “Collateral Agent”).


RECITALS


A.  The Company, certain subsidiaries of the Company, the Purchaser and the
Collateral Agent are parties to a certain Note Purchase Agreement, dated as of
September 24, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Note Purchase Agreement”; capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Note Purchase Agreement), pursuant to which the Purchaser has agreed to purchase
the Notes issued by Company;
B. The Company has requested an amendment to the Note Purchase Agreement in
relation to the Company’s issuance of additional shares of its 9.50% Series A
Cumulative Perpetual Preferred Stock (the “Series A Preferred Stock”) and,
subject to the terms and conditions hereof, the Purchaser (being the sole
Purchaser under the Note Purchase Agreement) executing this Third Amendment is
willing to do so;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:


A. AMENDMENTS


1.Section 1.1 of the Note Purchase Agreement is hereby amended by adding the
defined term “Second Amendment”:
“‘Second Amendment’ shall mean the Second Amendment to Note Purchase Agreement
dated as of August 19, 2020.”
2.Section 6.1 of the Note Purchase Agreement is hereby amended by replacing
clause (o) thereof in its entirety with the following:
“(o) the issuance of the Series A Preferred Stock in an aggregate amount (taking
into account the amount issued as allowed under the Second Amendment) not to
exceed $100,000,000.”
3.Section 6.15 of the Note Purchase Agreement is hereby replaced in its entirety
with the following:



--------------------------------------------------------------------------------



“Deposit Accounts and Securities Accounts. No Note Party will establish or
maintain a Deposit Account or a Securities Account that is not a Controlled
Account, deposit proceeds in a Deposit Account that is not a Controlled Account
or deposit, acquire, or otherwise carry any security entitlement or commodity
contract in a Securities Account that is not a Controlled Account; provided,
that, the foregoing shall not apply to Excluded Accounts and provided further
the Note Parties shall be permitted to establish and maintain a segregated
account (the “Initial Dividends Account”) funded upon the issuance of the Series
A Preferred Stock with the proceeds from the issuance of such Series A Preferred
Stock in an amount equal to the first eight dividend payments on the Series A
Preferred Stock so long as (i) the Initial Dividends Account becomes a
Controlled Account not later than September 18, 2020 and (ii) amounts on deposit
in the Initial Dividends Account shall be used solely for payment of dividends
on the Series A Preferred Stock and not for other corporate purposes. Within 90
days after the Closing Date, the Company shall establish a primary banking
relationship with a financial institution other than Heritage Bank of Commerce
(the “New Bank”), and shall promptly notify all accounts debtors to make all
payments to a Controlled Account at the New Bank. The Company shall diligently
work in good faith to transition its primary banking relationship to the New
Bank and within 150 days after the Closing Date, shall close all deposit
accounts at Heritage Bank of Commerce, which date may be extended with the
consent of the Collateral Agent in its sole discretion.”


C. CONDITIONS TO EFFECTIVENESS


Notwithstanding any other provision of this Third Amendment and without
affecting in any manner the rights of the Purchaser hereunder, it is understood
and agreed that this Third Amendment shall not become effective, and the Note
Parties shall have no rights under this Third Amendment, until the Purchaser
shall have received executed counterparts to this Third Amendment from the
Company and the Purchaser.


D. REPRESENTATIONS


To induce the Purchaser and the Collateral Agent to enter into this Third
Amendment, each Note Party hereby represents and warrants to the Purchaser and
the Collateral Agent that:


1. Each of the Note Parties and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Note Documents to which it is a party and to carry
out the transactions contemplated thereby, and (c) is qualified to do business
and in good standing in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect;
and


2. The execution, delivery and performance of this Third Amendment has been duly
authorized by all necessary action on the part of each Note Party that is a
party hereto.
2



--------------------------------------------------------------------------------





E. OTHER AGREEMENTS


1. Continuing Effectiveness of Note Documents. As amended hereby, all terms of
the Note Purchase Agreement and the other Note Documents shall be and remain in
full force and effect and shall constitute the legal, valid, binding and
enforceable obligations of the Note Parties party thereto. To the extent any
terms and conditions in any of the other Note Documents shall contradict or be
in conflict with any terms or conditions of the Note Purchase Agreement, after
giving effect to this Third Amendment, such terms and conditions are hereby
deemed modified and amended accordingly to reflect the terms and conditions of
the Note Purchase Agreement as modified and amended hereby. Upon the
effectiveness of this Third Amendment such terms and conditions are hereby
deemed modified and amended accordingly to reflect the terms and conditions of
the Note Purchase Agreement as modified and amended hereby.


2. [Reserved].


3. Acknowledgment of Perfection of Security Interest. Each Note Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to Collateral Agent and the Purchasers under the Note Purchase Agreement
and the other Note Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Note Purchase
Agreement and the other Note Documents.


4. Effect of Agreement. Except as set forth expressly herein, all terms of the
Note Purchase Agreement, as amended hereby, and the other Note Documents shall
be and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Note Parties to the Purchasers and
Collateral Agent. The execution, delivery and effectiveness of this Third
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Purchasers under the Note Purchase Agreement,
nor constitute a waiver of any provision of the Note Purchase Agreement. This
Third Amendment shall constitute a Note Document for all purposes of the Note
Purchase Agreement.


5. Governing Law. This Third Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.


6. No Novation. This Third Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Note Purchase Agreement and the
other Note Documents or an accord and satisfaction in regard thereto.


7. Costs and Expenses. The Note Parties agrees to pay on demand all costs and
expenses of Purchaser and Collateral Agent in connection with the preparation,
execution and delivery of this Third Amendment, including, without limitation,
the reasonable fees and out-of-pocket expenses of outside counsel for Purchaser
and Collateral Agent with respect thereto.


3



--------------------------------------------------------------------------------



8. Counterparts. This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Third Amendment by facsimile transmission, electronic transmission
(including delivery of an executed counterpart in .pdf format) shall be as
effective as delivery of a manually executed counterpart hereof.


9. Binding Nature. This Third Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns. No third party beneficiaries are intended in
connection with this Third Amendment.


10. Entire Understanding. This Third Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.


11. Release. (a) Each Note Party hereby releases, acquits, and forever
discharges Collateral Agent and each of the Purchasers, and each and every past
and present subsidiary, affiliate, stockholder, officer, director, agent,
servant, employee, representative, and attorney of Collateral Agent and the
Purchasers (each a “Releasee”), from any and all claims, causes of action,
suits, debts, liens, obligations, liabilities, demands, losses, costs and
expenses (including attorneys' fees) of any kind, character, or nature
whatsoever, known or unknown, fixed or contingent, which such Note Party may
have or claim to have now or which may hereafter arise out of or connected with
any act of commission or omission of Releasee existing or occurring on or prior
to the date of this Third Amendment or any instrument executed on or prior to
the date of this Third Amendment including, without limitation, any claims,
liabilities or obligations arising with respect to the Note Purchase Agreement
or the other of the Note Documents. The provisions of this paragraph shall be
binding upon each Note Party and shall inure to the benefit of Releasees, and
their respective heirs, executors, administrators, successors and assigns, and
the other released parties set forth herein. No Note Party is aware of any claim
or offset against, or defense or counterclaim to, any Note Party’s obligations
or liabilities under the Note Purchase Agreement or any other Note Document. The
provisions of this Section shall survive payment in full of the Obligations,
full performance of the terms of this Third Amendment and the Note Documents,
and/or Collateral Agent’s or each Purchaser’s actions to exercise any remedy
available under the Note Documents or otherwise. Each Note Party warrants and
represents that such Note Party is the sole and lawful owner of all right, title
and interest in and to all of the claims released hereby and each Note Party has
not heretofore voluntarily, by operation of law or otherwise, assigned or
transferred or purported to assign or transfer to any person any such claim or
any portion thereof.


[remainder of page intentionally left blank]




4




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Third Amendment has been duly executed as of the date
first written above.


ONTRAK, INC., as the Company and as a Note Party




By: /s/ Brandon LaVerne______________________
Name: Brandon LaVerne
Title: Chief Financial Officer








[Signature Page to Third Amendment to Note Purchase Agreement]


--------------------------------------------------------------------------------







GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. as Purchaser


By: /s/ Gregg Watts    
Name: Gregg Watts
Title: Senior Vice President






GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. as Collateral Agent




By: /s/ Gregg Watts    
Name: Gregg Watts
Title: Senior Vice President














[Signature Page to Third Amendment to Note Purchase Agreement]